Case: 20-60633     Document: 00515901138         Page: 1     Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 15, 2021
                                  No. 20-60633
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fortrell Latrae Sain,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CR-62-3


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Fortrell Latrae Sain appeals his conviction following a jury trial of
   conspiracy to possess with intent to distribute five kilograms or more of
   cocaine and his sentence of, inter alia, 210 months in prison and a fine of
   $10,000. He raises six issues on appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60633      Document: 00515901138          Page: 2    Date Filed: 06/15/2021




                                    No. 20-60633


          First, Sain asserts that the district court violated his Sixth
   Amendment rights by preventing him from fully cross-examining the
   confidential informant (CI) involved in his case. We review a Confrontation
   Clause claim de novo, subject to a harmless-error analysis. United States v.
   Gentry, 941 F.3d 767, 781 (5th Cir. 2019), cert. denied, 140 S. Ct. 2731 (2020).
   In the absence of a constitutional violation, however, we review a limitation
   of cross-examination only for abuse of discretion. United States v. Roussel,
   705 F.3d 184, 194 (5th Cir. 2013).
          Sain’s Confrontation Clause claim is unpersuasive. Defense counsel
   had multiple opportunities to highlight the CI’s motivation to lie in the
   instant matter based on his criminal history, immigration status, and financial
   incentives, i.e., being paid by the government for building cases. See United
   States v. McCullough, 631 F.3d 783, 791 (5th Cir. 2011); United States v.
   Skelton, 514 F.3d 433, 443 (5th Cir. 2008). Moreover, Sain does not identify
   what further information he would or could have elicited on these subjects
   that would have given the jury a “significantly different” view of the CI’s
   credibility. See Gentry, 941 F.3d at 781. As to the CI’s conduct in a prior,
   unrelated investigation, the lack of connection between the CI’s conduct and
   the dismissal of either that prior case or the instant matter supports the
   district court’s conclusion that the evidence was at best only marginally
   relevant and thus subject to limitation. See id.; Skelton, 514 F.3d at 442–43.
   With respect to the CI’s driver’s license and alleged drug use, the district
   court permitted sufficient cross-examination. See United States v. Maloof,
   205 F.3d 819, 829 (5th Cir. 2000). In any event, we conclude that any error
   in limiting cross-examination on these subjects was harmless. See Delaware
   v. Van Arsdall, 475 U.S. 673, 684 (1986); Skelton, 514 F.3d at 443.
          In his second challenge, Sain contends that the Government violated
   his due process rights by delaying or withholding potentially exculpatory
   evidence or evidence that could have been used for impeachment purposes.



                                          2
Case: 20-60633      Document: 00515901138          Page: 3    Date Filed: 06/15/2021




                                    No. 20-60633


   See Giglio v. United States, 405 U.S. 150, 152–54 (1972); Brady v. Maryland,
   373 U.S. 83 (1963). We review de novo Sain’s claims of violations under
   Brady. United States v. Infante, 404 F.3d 376, 386 (5th Cir. 2005). Even if
   the alleged evidence (phone recordings) exists, which Sain has not
   demonstrated, Sain fails to demonstrate that the evidence would support a
   Brady claim. See United States v. Edwards, 442 F.3d 258, 266 (5th Cir. 2006);
   Hughes v. Johnson, 191 F.3d 607, 629–30 (5th Cir. 1999). Sain also fails to
   show that the Government “suppressed” the identity of a potential witness.
   See United States v. Sipe, 388 F.3d 471, 487 (5th Cir. 2004). Finally, Sain does
   not contend, much less show, prejudice to his substantial rights from any
   delays. See United States v. Dailey, 868 F.3d 322, 328 (5th Cir. 2017).
          In his third assignment of error, Sain contends that the Government
   engaged in sentencing factor manipulation in violation of his due process
   rights by increasing the drug deal to involve 25 kilograms of cocaine. Sain’s
   objections at sentencing did not alert the district court to the nature of the
   error he alleges here, so we review only for plain error. United States
   v. Perryman, 965 F.3d 424, 427 (5th Cir. 2020), cert. denied, No. 20-6640,
   2021 WL 1520860 (U.S. Apr. 19, 2021). Because this court has not explicitly
   recognized sentencing entrapment or sentencing factor manipulation as a
   cognizable defense, see United States v. Stephens, 717 F.3d 440, 446 (5th Cir.
   2013); United States v. Tremelling, 43 F.3d 148, 150–52 (5th Cir. 1995), Sain
   cannot show a clear or obvious error, see United States v. Salinas, 480 F.3d
   750, 759 (5th Cir. 2007). This issue lacks merit.
          In his fourth challenge, Sain asserts the district court should have
   applied a mitigating role reduction to his Sentencing Guidelines offense level.
   See U.S.S.G. § 3B1.2. But the district court’s denial of the mitigating role
   adjustment based on its finding that Sain undervalued his role in the
   conspiracy is plausible considering the record. See § 3B1.2, comment.
   (n.3(C)(i)–(v)); United States v. Bello-Sanchez, 872 F.3d 260, 264 (5th Cir.



                                          3
Case: 20-60633        Document: 00515901138        Page: 4    Date Filed: 06/15/2021




                                    No. 20-60633


   2017). Sain also fails to show that the district court clearly erred in denying
   him a role adjustment. See United States v. Gomez-Valle, 828 F.3d 324, 327
   (5th Cir. 2016).
          Sain contends in his fifth challenge that the district court erred in
   imposing a $10,000 fine without making a specific finding that he could
   afford to pay a fine. See U.S.S.G. § 5E1.2(a); United States v. Fair, 979 F.2d
   1037, 1040 (5th Cir. 1992). Sain did not raise this issue during sentencing.
   Because the district court adopted the presentence report and followed its
   recommendations on the fine, Sain fails to show the district court plainly
   erred. See United States v. Brantley, 537 F.3d 347, 351–52 (5th Cir. 2008); cf.
   Fair, 979 F.2d at 1042.
          In his final assertion, Sain states that his counsel rendered ineffective
   assistance at trial and sentencing by failing to make “a detailed proffer of
   exactly what information he did receive in discovery” and failing to preserve
   the grounds now raised as to the sentencing factor manipulation and fine
   issues. We decline to consider these claims without prejudice to Sain’s
   raising them on collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014); United States v. Gordon, 346 F.3d 135, 136 (5th Cir. 2003).
          AFFIRMED.




                                          4